UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-6856


STUART WAYNE TOMPKINS,

                Plaintiff - Appellant,

          v.

DAVID MITCHELL, Superintendant at Mountain View Correctional
Inst.; JOHN DOE BLACK, Mailroom Officer at Mountain View
Correctional Inst.; PAUL TAYLOR, Assist. Superintendant of
Programs at Mountain View Correctional Inst.; MIKE SLAGLE,
at Lumberton Correctional Inst.; SHARON FRAZER, Program
Supervisor at Lumberton Correctional Inst.; JOHN/JANE DOE,
Supervisor, Mailroom at Mountain View Correctional Inst.;
STEVE T. BAILEY, Director at Department of Corrections,

                Defendants - Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville.     Robert J. Conrad,
Jr., Chief District Judge. (1:10-cv-00186-RJC)


Submitted:   September 29, 2011            Decided:   October 5, 2011


Before KING, GREGORY, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Stuart Wayne Tompkins, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Stuart     Wayne    Tompkins       appeals      the     district      court’s

orders    denying    relief     on   his       complaint      and       numerous    post-

judgment motions in his 42 U.S.C. § 1983 (2006) action.                          We have

reviewed the record and find no reversible error.                         Accordingly,

we   affirm    for   the      reasons   stated         by    the    district       court.

Tompkins v. Mitchell, No. 1:10-cv-00186-RJC (W.D.N.C. Oct. 14 &

Dec. 28, 2010 & June 22, 2011).                  We deny Tompkins’ motion to

compel and dispense with oral argument because the facts and

legal    contentions    are     adequately       presented         in    the    materials

before   the   court    and    argument        would   not    aid       the    decisional

process.



                                                                                 AFFIRMED




                                           2